 



Exhibit 10.77
SEPTEMBER 2007 AMENDMENT OF DECEMBER 2006 TERM
NOTES ISSUED BY IRVINE SENSORS CORPORATION
AND HELD BY LONGVIEW FUND L.P. AND ALPHA CAPITAL ANSTALT
     This Agreement entered into effective as of September 30, 2007 (the
“September 2007 Amendment of December 2006 Term Notes”) by and among IRVINE
SENSORS CORPORATION, a Delaware corporation (hereinafter called “Company”), and
LONGVIEW FUND L.P. and ALPHA CAPITAL ANSTALT (each a “Holder”). The Company and
Holder are entering into this September 2007 Amendment of December 2006 Term
Notes to amend certain provisions of certain Term Notes (each a “Term Note”)
issued by the Company as of December 29, 2006 pursuant to a Subscription
Agreement dated as of December 29, 2006 (the “Subscription Agreement”) and a
Term Loan and Security Agreement dated as of December 29, 2006 (“Term Loan
Agreement”).
     NOW THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Amendment and other good and valuable
consideration, receipt of which is acknowledged, the Company and the Holder
hereby agree as follows:
     1. The Principal Amount and interest due on the Term Notes shall be due and
payable on December 31, 2009, subject to acceleration as described in the Term
Notes, Subscription Agreement, Term Loan Agreement and other agreements made in
connection therewith. Interest shall compound monthly.
     2. Except as expressly amended hereby, the Term Notes, Subscription
Agreement, Term Loan Agreement and other agreements made in connection therewith
and all terms thereof shall remain in full force and effect.
     3. This September 2007 Amendment of December 2006 Term Notes may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to any other party, it
being understood that all parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile or electronic transmission,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) same with the same
force and effect as if such signature were an original thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Holder hereby execute this September 2007
Amendment of December 2006 Term Notes as of the date first written above.

            IRVINE SENSOR CORPORATION
“Company”
      By:   /S/ JOHN C. CARSON         Name:   John C. Carson        Title:  
President & CEO     

            LONGVIEW FUND, L.P.
“Holder”
      By:   /S/ S. MICHAEL RUDOLPH         Name:   S. Michael Rudolph       
Title:   President & CEO     

            ALPHA CAPITAL ANSTALT
“Holder”
      By:   /S/ KONRAD ACKERMAN         Name:   Konrad Ackerman        Title:  
Director     

 